Citation Nr: 0404772	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  97-19 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	John G. Burt, Attorney at Law


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 26, 1992 to 
July 9, 1992.  His service was listed as uncharacterized.  
At the time of his separations, he was in entry-level 
status, undergoing initial entry training (IET), and, before 
the date of the initiation of separation action, had 
completed no more than 180 days of creditable continuous 
advanced duty (AD) or initial advanced duty training (IADT).  
The separation authority for his discharge was found in Army 
Regulation 635-200, paragraph 11-3a under which he was found 
to have demonstrated that he are was qualified for 
retention. This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision by the RO in 
Pittsburgh, Pennsylvania, which in pertinent part, denied 
service connection for a nervous disorder.


FINDINGS OF FACT

1.  VA has fully informed the veteran of the evidence 
necessary to substantiate his claims for service connection 
for a psychiatric disorder and VA has made reasonable efforts 
to develop such evidence.

2.  The veteran does not have a current acceptable diagnosis 
of a psychiatric disorder related to his military service.

3.  A pre-existing psychiatric disorder did not undergo an 
increase in the underlying pathology as a result of military 
service. 


CONCLUSION OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  A pre-existing psychiatric disorder was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) stands for the proposition 
that the plain language of [VCAA] requires that notice to a 
VA claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after", the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  38 U.S.C. §§ 5100, 5103(a).  The 
Court also held that the Secretary failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")".  

In this case, in order to satisfy the holding in Pelegrini, 
the Board would have to dismiss as void ab initio, the rating 
decisions of the RO that were promulgated prior to providing 
the veteran full VCAA notice.  The result of this action 
would require that the entire rating process be reinitiated, 
with the claimant being provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action, the filing by the claimant of a notice of 
disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
claimant.  

This veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the June 
1994 rating decision, in the June 1995 statement of the case, 
the March 1996, November 1997, November 2001 and September 
2003 supplemental statements of the case and VA letters to 
the veteran dated in May 2001, December 2002, April 2003 and 
July 2003, have provided the veteran with sufficient 
information regarding the applicable regulations.  The 
veteran and his representative have submitted written 
arguments and testimony.  The rating decision, statement of 
the case and supplemental statements of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless or 
nonprejudical error.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The record has been fully developed," and 
"it is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 


Factual Background

The veteran served on active duty from March 26, 1992 to July 
9, 1992.  His service was listed as uncharacterized.  

Service medical records include an Applicant Medical 
Prescreening Report, signed by the veteran in March 1992.  
The form includes the questions, "Have you ever taken any 
medications?  "Have you ever been treated for a mental 
condition?"  To both of these questions, he responded, 
"No."  Service medical records also show that on clinical 
evaluation of his entrance medical examination, in March 
1992, his psychiatric status was listed as "NORMAL."  In a 
report of medical history obtained in conjunction with his 
entrance examination, the veteran denied a history of 
depression or nervous trouble of any sort.  In June 1992, the 
veteran elected not to undergo a medical examination before 
separation.  Service medical records are negative for 
symptoms of, treatment, or diagnosis of a psychiatric 
disorder.

Associated with the veteran's claim file are records from 
Southwest General Hospital, which reflect a childhood history 
of hyperactivity along with prescription drugs to treat the 
hyperactivity.  In addition there are records from 
Harborcreek Youth Services dated November 1986 to June 1991, 
which reflect on going psychological evaluations.  At his 
time of admission into Harborcreek Youth Services in November 
1986, it was noted that he had a physical aggression toward 
his mother, threatened to kill himself and others, molested a 
young female and was dysfunctional in school.  In a statement 
dated in June 1991, it was indicated that the veteran had 
been a resident at the facility and had been functioning for 
several month on the highest privilege level.  He had 
graduated from high school, and through the Harborcreek Youth 
Services, had received a full college scholarship.  Upon his 
graduation from high school, he left the facility, although 
he had been advised to remain there until he entered college.  

The veteran's whereabouts and mental status between June 5, 
1991 (the day he left Harborcreek), and March 26, 1992 (day 
of entry into service) are unknown, although on a form for 
Social Security Administration disability benefits, dated in 
October 1992, the veteran indicated that between October 1991 
and March 1992, he was employed by different fast food 
restaurants in various positions.  The average length of 
employment was 2 months.  

Private treatment records from Dr. Rodak, dated October 1992 
to April 1993, show the veteran was seen with complaints of 
anxiety and depression.  October 1992 office notes include 
the following history obtained from the veteran:  he had 
suffered from chronic anxiety and depression for the prior 12 
to 13 years.  He had tried suicide twice in his life; had 
been placed in a boys home from ages 14 to 18, was "kicked 
out" of the facility at age 18 and got a job at a fast food 
restaurant.  He was fired from that job and joined the army, 
but was medically discharged due to psychiatric problems.  He 
reported about 10 episodes daily of anxiety resulting in 
dizziness.  On objective examination, he was described as 
quite disturbed.  Dr. Rodak made a provisional diagnosis of 
schizophrenia and referred the veteran for evaluation at the 
Hamot Institute for Behavioral Health.

Treatment records dated November 1992 to June 1994 from the 
Hamot Institute for Behavioral Health, reflected that the 
veteran received continuous group counseling for a 
generalized anxiety disorder and an undifferentiated 
somatoform disorder.  In June 1994, the final diagnostic 
impression was chronic, undifferentiated-type schizophrenia. 

In an extensive clinical psychological disability evaluation 
dated March 1993, the veteran related a history as stated 
above.  He indicated that after he left Harborcreek, he 
obtained employment at a fast food restaurant through a Job 
Corps program.  The examiner, M. J. Mercatoris, Ph.D., 
concluded that the veteran was in the prodromal phase of 
schizophrenia, undifferentiated type.    

A statement received from the veteran dated June 1993, 
reported that he had schizophrenia and paranoia.  He reported 
that he took numerous medications two to three times a day 
and was on permanent welfare.  He attended psychotherapy 
sessions two times a week.  He stated that he was discharged 
from the military as a result of his physical and mental 
problems.

In July 1993, the veteran was evaluated by W. Smith, M.D.  
The doctor reported that he had seen the veteran on several 
occasions for a variety of disorders.  He concluded that the 
veteran suffered from a psychiatric disorder.  

During a VA examination in July 1993, the veteran presented 
with mental health complaints, including depression and 
schizophrenic symptoms.  He reported constant hallucinations 
and stated he shook and became lightheaded.  The pertinent 
diagnosis was mental health problems, depression and 
schizophrenia.  The examiner recommended that he be evaluated 
by a psychiatrist.  Subsequently, in July 1993, he was seen 
for a VA psychiatric examination.  He related that he joined 
the army after he dropped out of Job Corps, because he was 
unable to handle the work.  The diagnosis was chronic, 
paranoid-type schizophrenia.  

In the veteran's VA Form 9, received in August 1995, he 
reported that his schizophrenia was aggravated and 
intensified during service.  He further stated that the onset 
of his schizophrenic disorder was within the first year after 
his discharge from service.

During an August 1995 RO hearing, the veteran testified that 
he was picked on during service by his drill sergeants.  On 
one occasion, a drill sergeant approached the veteran in the 
cafeteria and the discussion turned into a confrontation.  
The veteran became very upset and as he got up to leave he 
deliberately broke salt and pepper shakers by picking them up 
and throwing them to the floor.  On another occasion, the 
veteran became irritated with one of his drill sergeants and 
while they were on the rifle range, he pointed his loaded M16 
at the drill sergeant's face.  This incident lead to the 
veteran's discharge from service.  After the veteran was 
discharged from service, he returned home and applied for 
welfare and claimed mental problems as his disability.  In 
August 1992 he became eligible for Social Security Disability 
benefits based on his mental health status.   

In an April 1997 VA psychiatric examination, the veteran 
reported that he suffered from depression, heard voices which 
were derogatory in nature and saw images of ghosts.  The 
diagnosis was chronic, paranoid-type schizophrenia.       

The veteran underwent a third VA psychiatric examination in 
September 1997.  He stated that he heard voices, which 
reminded him of his drill sergeant.  He reported that his 
drill sergeant always picked on him and he felt this caused 
his current schizophrenic symptoms.  The diagnosis was 
chronic, paranoid-type schizophrenia.       

In November 1998, the Board remanded this case in order to 
obtain additional private medical records as well as 
information regarding the veteran's social security 
disability  benefits.  In addition, the veteran was afforded 
another VA psychiatric examination to determine the diagnosis 
and date of onset of his psychiatric disorder.

Private treatment notes from Community Integration, Inc., 
dated February 2000 to July 2003 are consistent for on going 
treatment of chronic, undifferentiated schizophrenia. 

A September 2000 VA mental disorders examination, revealed 
the veteran had a long history of psychiatric difficulties, 
which pre-existed his entrance into service.  The diagnosis 
was chronic paranoid schizophrenia.  The examiner opined that 
although the veteran was impaired while on active duty, there 
was insufficient data to determine whether he was psychotic 
during his period of active duty.  Any psychiatric 
difficulties were concealed at the time of enlistment.  He 
further noted evidence of active psychosis and corresponding 
treatments within one year of release from active duty.

In July 2002, the Board undertook additional development of 
the veteran's claim and obtained an April 2003 addendum to 
the September 2000 VA examination report.  

In April 2003, a VA examiner, which had previously treated 
the veteran, reviewed the veteran's entire claims file and 
concluded that the veteran's current psychiatric disability, 
diagnosed as schizophrenia, was the result of a process which 
began in childhood and early adolescence and consequently at 
a point prior to his entry into active duty.  In addition, 
the examiner commented that symptoms of prodromal stage of 
his disorder were present prior to his entry into the 
military and his condition was not exacerbated by the brief 
time he spent in the military.  He further opined that the 
veteran's condition did not have its origin within the first 
year following discharge and was not separate and distinct 
from his pre-service psychiatric pathology, but rather 
represented the typical pattern of eventual periods of 
psychotic decompensation which was the normal course of the 
veteran's psychiatric disorder.      


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002). 

The veteran claims service connection for a psychiatric 
disorder which he asserts was incurred during military 
service.  Pre-service medical records reflect that as a 
child, the veteran was treated for hyperactivity and 
underwent continuous treatment for psychiatric symptoms.  
Service medical records are negative for a diagnosis of a 
psychiatric disorder.  Consequently, an issue arises as to 
whether the veteran's psychiatric disorder was aggravated 
during active duty service.  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(b) (2003).  

A recent opinion of VA General Counsel addressed the 
requirements for rebutting the presumption of sound condition 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  In this 
opinion, it was held that:

A.  To rebut the presumption of sound 
condition under 38 U.S.C. § 1111, the 
Department of Veterans Affairs (VA) must 
show by clear and unmistakable evidence 
both that the disease or injury existed 
prior to service and that the disease or 
injury was not aggravated by service.  
The claimant is not required to show that 
the disease or injury increased in 
severity during service before VA's duty 
under the second prong of this rebuttal 
standard attaches.  

B.  The provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may 
not be conceded unless the preexisting 
condition increased in severity during 
service, are not inconsistent with 
38 U.S.C. § 1111.  Section 3.306(b) 
properly implements 38 U.S.C. § 1153, 
which provides that a preexisting injury 
or disease will be presumed to have been 
aggravated in service in cases where 
there was an increase in disability 
during service.  The requirement of an 
increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations 
concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply 
to determinations concerning the 
presumption of sound condition under 
38 U.S.C. § 1111.  VAOPGCPREC  3-2003 
(July 16, 2003) 

The first post service medical evidence of a psychiatric 
disorder is dated in 1992.  The veteran has not submitted any 
lay statements from others indicating he suffered from a 
psychiatric disorder in service.

Private treatment records dated November 1992 to June 1994 
reflect continuous group counseling treatment for generalized 
anxiety disorder and an undifferentiated somatoform disorder.  
A final diagnostic impression of chronic, undifferentiated-
type schizophrenia was made in June 1994.  

July 1993, April 1997 and September 1997 VA psychiatric 
examinations reflected a diagnosis of chronic, paranoid-type 
schizophrenia.  The most recent VA examination in September 
2002, noted the veteran's long history of psychiatric 
problems prior to service.  The examiner opined that although 
the veteran was impaired while on active duty, there was 
insufficient data to determine whether he was psychotic 
during his period of active duty.  In an April 2003 addendum 
to the September 2000 VA examination, the examiner opined 
that the veteran's psychiatric disability, diagnosed as 
schizophrenia, was the result of a process which began in 
childhood and early adolescence and consequently at a point 
prior to his entry into active duty.  Symptoms of prodromal 
stage were present prior to his entry into the military and 
his condition was not exacerbated by the brief time he spent 
in the military.  The examiner further opined that the 
veteran's condition did not have its origin within the first 
year following discharge from service and was not separate 
and distinct from his pre-service psychiatric pathology, but 
rather represented the typical pattern of eventual periods of 
psychotic decompensation which followed the normal course of 
the veteran's psychiatric disorder.    

As previously stated, aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002).  The 
Board has considered the veteran's credible testimony along 
with the pre-service, service and post-service medical 
records.  The veteran's pre-service psychiatric disorder is 
clearly documented in records associated with the claims 
file.  However, as indicated in the April 2003 addendum, 
though psychiatric symptoms were present prior to the 
veteran's entry into the military, his condition was not 
exacerbated by the brief time he spent in the military.  
Furthermore, his condition did not have its origin within the 
first year following discharge from service and was not 
separate and distinct from his pre-service psychiatric 
pathology, rather, any increase was due to the natural 
progress of the disease.  Clearly, aggravation of the pre-
existing psychiatric disorder cannot be established. 

In addition, the veteran has not submitted medical evidence 
demonstrating that his psychiatric disorder is linked to 
service.  He has asserted that he incurred a psychiatric 
disorder during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his psychiatric disorder began in service, does not 
constitute competent medical evidence of causality.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  
  
As there is no medical or lay evidence of an in-service 
psychiatric disorder, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder, including 
schizophrenia.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



